Citation Nr: 1733563	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease ("coronary artery disease").  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to August 1970 and from August 1970 to August 1974.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a November 2010 and a July 2015 rating decision by the Department of Veterans Affairs (VA) of the Cleveland, Ohio Regional Office (RO).  

In the November 2010 rating decision, the RO granted service connection for ischemic heart disease, and assigned a 10 percent disability rating.  The Veteran appealed the initial rating assigned.

In the July 2015 rating decision, the RO denied service connection for TDIU.  The Veteran did not file an appeal specific to TDIU, but the RO, in an August 2016 supplemental statement of the case did adjudicate the issue, again denying the claim.  By way of an Appellate Brief filed June 2017, the Veteran argued that his TDIU claim is inextricably intertwined with the issue of obtaining a higher rating of his service-connected disabilities.  The Board interprets those statements as raising a claim for total disability rating based on individual unemployability due to a service- connected disability.  While the Board recognizes that the RO has previously adjudicated this issue, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised TDIU in a separate claim, but stated that his service connected coronary artery disease as a basis for that claim.  Therefore, his TDIU claim is part of his pending coronary artery disease claim, and the Board has jurisdiction over both issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Coronary Artery Disease

The Veteran's representative has requested the Veteran undergo additional examination to address the severity of his heart disease, pointing to deficiencies in the examination reports of record to support that request.  The deficiencies are essentially the VA's reliance on examination reports that are the product of only a telephone interview, and a review of records.  For obvious reasons, contemporaneous testing could not be accomplished, and the reports fail to explain any medical reasons for this.  As such, they fail to reflect an accurate depiction of the Veteran's current disability.  Since this appears to be both a reasonable interpretation of the record, and a reasonable request, another examination will be sought.  

TDIU

As the Veteran asserts that he is unemployable as a result of the service-connected issue on appeal, TDIU is considered part of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("it is clear from our jurisprudence that an initial claim for benefits for a particular disability might also include an assertion of entitlement to TDIU based on that disability").  Thus, this issue is inextricably intertwined with the increased rating issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding treatment records related to the Veteran's coronary artery disease.  

2. Schedule the Veteran for a VA heart examination with an appropriate VA examiner to determine the severity of his coronary heart disease.  The claims file should be made available to and be reviewed by the examiner.  All necessary studies and tests should be performed. 

The examiner should identify all present manifestations of the Veteran's coronary heart disease.  The examination report should indicate the level of metabolic equivalents (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope. 

In assessing the METs level, the examiner should conduct exercise testing, unless it is contraindicated for medical reasons.  If the examiner determines that exercise testing is contraindicated, he or she should describe why this is so, and then give an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

If the examiner finds that the estimated METs level is not due solely to the Veteran's coronary heart disease, the examiner is asked to offer an opinion as to what percentage of the METs limitation is due to coronary heart disease.  If this is not possible, that fact should be set forth.  

The examiner should also comment as to the presence of the following: (a) any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; (b) any left ventricular dysfunction (in percentage terms of ejection fraction); (c) the frequency and duration of any episodes of congestive heart failure; and (d) any requirement for continuous medication.

The examiner is further asked to provide an opinion as to the impact of the Veteran's service-connected heart disability (irrespective of age or non-service-connected disabilities) on his ability to obtain and/or engage in substantially gainful employment. 

A complete rationale for any opinions expressed should be included in the report.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state so, and provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. After completion of the above, the AOJ should review the expanded record and determine if the appeals can be granted-including consideration of entitlement to a TDIU. If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


